Title: From Ward Nicholas Boylston to John Quincy Adams, 29 May 1822
From: Boylston, Ward Nicholas
To: Adams, John Quincy


            
               My Dear Sir
               Princeton 29h May 1822
            
            As you are in some degree releived from the pressure of Public Business, by the termination of congressional calls upon your labours—I avail myself of the leisure it may afford you in reading the Inclosed extract of a Letter recently rec’d from my worthy Friend Dr: Nicholls.—it may appear somewhat strange that he should refer to you in what he says about the slave trade.—but a few words will explain the reason—when I was favd: with your Letter of 24th Jany last, I read it to my beloved and venerable Friend your Father, and as I conceived it the highest compliment I could present to Dr N. on his Book, to wch. you refer & the best critism on both the Laws of Pitt & Fox—I suggested to him my wish to make the extract from it—and send him, provided I did not hazard your dissapprobation in doing—he replied, “by all means send it—I will take all blame upon myself if the Secretary charges you with blame”—thus if indeed I have offended the Son—I at least hope I have a Mediator with the Father—Dr. Nicholls has been highly gratified & flatter’d by it—and the more so, as it could never been supposed at the time, he was ever to be made acquainted with your sentiments respecting his Book.—the New Edition I suppose is now out of Press, and by the next Ship—I shall receive one Copy for you—whenever it comes I will immediately forward it—With respect to your Father’s Picture I shall sacredly preserve it, for the purposes I have already mention’d—yours I hope will not be denied me, as a Companion to it—It was never my wish that it should subject you to any other trouble or expence, but that of setting for it—and for that object I have appropriated Six Hundred Dollars—and in case I should not live to see it accomplish’d I leave that amount to be applied when most convent to yourself—The Season is now approaching, when I may presume to hope both you & Mrs Adams will indulge us, with another visit to this place—your Father’s health was so much benefited by the excursion, that he has promised me to accompany you & make a longer stay,—if—as he says—the Grave yard does not dissappoint him which may heaven avert—I have but few Links left of the chain which fastens me to life—and the loss of him will be breaking one of the strongest—I mean to make him a visit next week, if only for a day—his kindness and tokens of affections I sensibly feel and shall studiously cherish.—When your mind is a little a leisure I wish you would bestow a thought or two, upon the improvement of the Institution for Prizes in Elocution—any suggestions you can favor me with, I will transmit to the Corporation of Harvard College to be observed on the next exhibition—I have been written to repeatedly by my neighbour Mr Thomas Amory, whom you may have formerly known both in England, as well as in Boston (his birth place)—who has a Son a young man who has been engaged in several voyages to India & N West Coast—which his Parents & Friends were in hopes would have been sufficient to have cured his passion for a nautical profession, but in this they have been dissappointed—and he has been for sometime very anxious to enter as a Midshipman in the US service—(about 18 month ago previous to his last voyage to India from whence he has just returned) he applied by Letter to the Secretary of the Navy, inclosing Letters recommendatory from his uncle, Commodore Morris, & H G Otis Esqr for a midshipmans warrant—these Letters were presented to the Secretary by Dr Eustis W:C: & he saw them regularly filed in the office—as he has not heard any thing from the Secretary since he supposed no new warrants have been made out,—it is with a view to learn what might be his expectations and to solicit thro’ me your kind aid in furtherance of his wishes, that I now request the favor of your to assertain and if you can aid his application, that you would be so good as to afford it.—Mr T Amory has a large & necessaryly expensive of Family, has been an extensive and opulent Mercht. untill total blindness compel’d him to relinquish Business, and retire into the Country—Mr Amory is perhaps well-known to you as one of the first families in Boston and his Son John Holmes Amory for whom he applies is his eldest son—I have not seen much of him for some years back—but his friends say of him, that he is a young man of good character & capable of becomeing a valuable officer in the service—When you favor me with a Letter be so obliging as to mention what may be his prospects of being appointed—as his Friends are very anxious to know on what they may depend on; I am sorry to be so troublesome to you upon a subject so distinct from your own official engagements, but the urgent request of a Friend & Neighbour has induced me to trespass upon your kindnessMrs. Boylston desires her best respects to you and unites with me in affectionate regards to Mrs Adams.—whose health we are extreamly sorry to hear has been so much impaired thro’ the winter, but hope is now convalescent so much so as only require the air of Princeton to confirm—With the Sincerest Regard & Esteem I remain, / My Dear Sir most affectionatly your Friend / And Serv
            
               Ward Nichs Boylston
            
            
         